Citation Nr: 0500366	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  85-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.  

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from a September 1984 rating 
decision in which the RO denied service connection for an 
acquired psychiatric disorder.  The veteran subsequently 
perfected a timely appeal as to that issue.  

On February 11, 1986, the Board promulgated a decision that 
denied the veteran's claim of service connection for an 
acquired psychiatric disorder.  

The record reflects that the Board subsequently reopened and 
granted the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder in an April 
2001 decision.  

Thereafter, an in October 2001 rating decision, the RO 
implemented the Board's decision by granting service 
connection for schizophrenia and assigning a 100 percent 
rating.  

The Board has recently undertaken to vacate the February 1986 
decision on the grounds that the veteran was denied his due 
process rights at the time of that decision.  

The Board will now issue this decision in place of the 
vacated February 1986 decision.  



FINDING OF FACT

The record shows that the veteran's schizophrenia had its 
onset during service.  



CONCLUSION OF LAW

The veteran's schizophrenia is due to disease that was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary matter

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
evidence on file is sufficient to resolve the matter in the 
veteran's favor.


II.  Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board notes that the veteran's service medical records 
are negative for any findings or diagnoses of a psychiatric 
problem during service.

However, the veteran has submitted statements from several 
individuals who have reported that the veteran experienced 
behavioral problems in service.  For example, he submitted an 
April 1987 statement from a noncommissioned officer who 
indicated that the appeared to suffer from some kind of 
mental impairment in service in that he could not perform any 
type of assigned duty and required constant supervision.  

The record also contains numerous medical records showing 
that he has been repeatedly diagnosed with schizophrenia.  
For example, in a June 1975 VA discharge summary, the veteran 
was given a diagnosis of schizophrenia, paranoid type, 
chronic.  

In addition, in the report of a VA psychiatric examination 
conducted in October 1982, the veteran was given a diagnosis 
of schizophrenic disorder, undifferentiated type.  

In support of his claim, the veteran has also submitted 
several letters from Dr. S., a private physician who began 
treating the veteran in 1966.  In these letters, the 
physician explained that he first saw the veteran in January 
1966 due to concerns about adapative difficulties.  The 
veteran was described as being autistically withdrawn, 
isolated from meaningful interpersonal relationships, and 
vulnerable to stressful life situations.  

The physician explained that in January 1966, he noted an 
impression of a personality pattern disturbance, schizoid 
personality.  Other records and letters from Dr. S. show that 
he subsequently diagnosed the veteran with chronic 
schizophrenia, rather than a schizoid personality.  

The physician later explained that, in 1966, the veteran was 
suffering from the prodromal phase of schizophrenia, and that 
the different diagnostic expressions were due to changing 
nomenclature in the Diagnostic and Statistics Manual of 
Mental disorders.  

The physician also concluded that there was no doubt that the 
veteran's schizophrenia was worsened by his military service.

In view of the foregoing, the Board finds that the medical 
evidence establishes that the veteran suffers from 
schizophrenia, which existed during and after military 
service.  

Although the veteran was initially diagnosed with a 
personality disorder, the preponderance of the evidence 
appears to support the conclusion that the veteran has 
suffered from an acquired psychiatric disorder since service.  

Therefore, the Board finds that a grant of service connection 
for schizophrenia is warranted.  

In closing, the Board again notes that service connection was 
established for schizophrenia in an October 2001 rating 
decision, and that the purpose of this decision is to replace 
the vacated February 1986 Board decision that had denied 
service connection for schizophrenia.  




ORDER

Service connection for schizophrenia is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


